Appeal by defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered April 13, 1981, convicting him of attempted rape in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant failed to object to either the in-court identifications or to the charge on the grounds upon which he now requests reversal. Accordingly, his claims are not preserved for appellate review (see, CPL 470.05 [2]) and we see no reason to reverse the judgment based upon those issues, in the interest of justice. Mollen, P. J., Thompson, Niehoff and Fiber, JJ., concur.